
    

114 HR 993 IH: Veterans’ Independent Living Enhancement Act
U.S. House of Representatives
2015-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



        I
        114th CONGRESS
        1st Session
        H. R. 993
        IN THE HOUSE OF REPRESENTATIVES
        
            February 13, 2015
            Ms. Michelle Lujan Grisham of New
                    Mexico (for herself, Ms.
                    Tsongas, Mr. Cartwright,
                and Mr. Ben Ray Luján of New Mexico)
                introduced the following bill; which was referred to the Committee on Veterans’
                Affairs
        
        A BILL
        To amend title 38, United States Code, to repeal the limitation on the
            number of veterans authorized to be enrolled in programs of independent living services
            and assistance administered by the Secretary of Veterans Affairs.
    
    
        
            1.
            Short title
 This Act may be cited as the Veterans’ Independent Living Enhancement Act.
        
        
            2.
            Repeal of limitation on number of veterans enrolled in programs of independent
                living services and assistance administered by the Secretary of Veterans
                Affairs
            
                (a)
                Repeal
 Section 3120 of title 38, United States Code, is amended—
                
                    (1)
 by striking subsection (e); and   (2) by redesignating subsection (f) as subsection (e).
                
            
            
                (b)
                Conforming amendment
 Subsection (a) of such section is amended by striking subsection (f) and inserting subsection (e).
            
            
                (c)
                Report to Congress
 Not later than 60 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall submit to the Committees on Veterans’ Affairs of the Senate and House of Representatives a plan to educate employees of the Department of Veterans Affairs whose responsibilities relate to vocational rehabilitation counseling or employment counseling about the benefits and appropriate use of the independent living services provided under section 3120 of title 38, United States Code.
            
        
    
